Citation Nr: 1134280	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-37 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound (GSW), right thigh, Muscle Group XIV. 

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a GSW, right thigh, Muscle Group XV. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to February 1994. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The rating decision found that rating decisions dated in September 1997 and May 2003 contained clear and unmistakable error (CUE) and, in pertinent part, granted retroactive higher initial ratings for residuals of a GSW to the right leg, Muscle Groups XIV and XV, effective July 31, 1996, and granted service connection for scars on the right front leg, the right anterior lower leg and the right posterior thigh. 

In March 2010 and June 2011, the Board remanded the appeal for additional development and adjudication. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that another remand is needed in this case.

In the June 2011 remand, the Board instructed VA to send a copy of the March 2011 supplemental statement of the case (SSOC) to the Veteran's new address and to consider whether the residuals to Muscle Group XIII should receive a separate compensable rating or whether they should be considered as part of, or as one, disability under the provisions of 38 C.F.R. § 4.55(e).  

Instead of resending the March 2011 SSOC, VA issued a new SSOC dated June 29, 2011 that was virtually identical to the March 2011 SSOC, including an identical reasons and bases section.  Thus, VA failed to consider whether the residuals to Muscle Group XIII should receive a separate compensable rating or whether they should be considered as part of, or as one, disability.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the appeal must be remanded for compliance with the June 2011 remand instructions.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a copy of the SSOC dated March 21, 2011 to the Veteran at the address he provided in April 2011. 

2.  After completion of 1 above, and any additional notification and development deemed warranted, readjudicate the appeal, in light of all pertinent evidence and legal authority.  VA should document consideration of the history of the Veteran's GSW injury to the right leg and thigh and whether the residuals to Muscle Group XIII should receive a separate compensable rating or whether they should be considered as part of, or as one, disability under the provisions of 38 C.F.R. § 4.55(e), which provides that for compensable muscle group injuries which are in the same anatomical region (here, the pelvic girdle and thigh), but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups, along with any other relevant provisions of 38 C.F.R. §§ 4.55 and 4.56.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and give them an opportunity to respond thereto before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

